 

Exhibit 10.6

 

AMENDMENT TO

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

23HUNDRED, LLC

 

THIS AMENDMENT TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
23HUNDRED, LLC (this "Amendment"), is made and entered into as of March 16, 2015
(the "Effective Date"), by BR Stonehenge 23Hundred JV, LLC, a Delaware limited
liability company (the “Member”).

 

RECITALS:

 

WHEREAS, the affairs of 23Hundred, LLC (the "Company") have been governed by an
Amended and Restated Limited Liability Company Agreement made by the Member
dated December ___, 2014 (the "Operating Agreement");

 

WHEREAS, the Member desires to amend the Operating Agreement to reflect the
changes described below;

 

NOW THEREFORE, the Member agrees as follows:

 

AGREEMENT:

 

1.          Purpose. Section 5 of the Operating Agreement is hereby deleted in
its entirety and the following text inserted in lieu thereof:

 

“5.          Purpose. The purpose of the Company is to engage in any and all
lawful businesses or activities in which a limited liability company may be
engaged under applicable law, including, without limitation, ownership of
membership interests in BR Park & Kingston Charlotte, LLC, a Delaware limited
liability company, the owner of certain real property commonly known as Park &
Kingston and located at 125 West Park Avenue, Charlotte, Mecklenburg County,
North Carolina 28203, together with related personal property (collectively, the
“Property”).”

 

2.          Deletion of Lender Requirements. Exhibit A of the Operating
Agreement and all references in the Operating Agreement to such exhibit are
hereby deleted in their entirety.

 

3.          Miscellaneous.

 

(a)          All of the provisions of this Amendment and of the Operating
Agreement, as amended hereby, are in all respects (including, but not limited
to, all matters of construction, interpretation, performance, breach, and the
consequences of breach) to be governed by and construed in accordance with the
internal, substantive laws, without regard to any rules or principles concerning
any conflicts of laws, of the State of Delaware.

 

 

 

 

(b)          The provisions of this Amendment supersede any and all other
communications of the Member concerning the subject matter hereof, and
constitutes the sole and entire agreement of the Member with respect to such
subject matter.

 

(c)          Capitalized terms used but not defined herein shall have the
respective meanings assigned in the Operating Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment effective as of
the Effective Date.

 



  MEMBER:       BR STONEHENGE 23HUNDRED JV, LLC,   a Delaware limited liability
company         By: BR Berry Hill Managing Member, LLC,     a Delaware limited
liability company, its Member and Manager           By: BEMT Berry Hill, LLC, a
Delaware limited liability company, its Member
and Manager               By: Bluerock Residential Holdings, LP, a Delaware
limited
partnership, as its Member                   By: Bluerock Residential Growth
REIT, Inc., a Maryland
corporation, its General Partner                       By: /s/ Michael L. Konig
              Name: Michael L. Konig             Title:   Authorized Signatory

 

3

 

